In a negligence action to recover damages for per*644sonal injuries, etc., defendant appeals from an order of the Supreme Court, Nassau County, dated October 27, 1976, which granted plaintiffs’ motion to direct it to produce a certain report prepared by one of its employees. Order affirmed, with $50 costs and disbursements. The accident report prepared herein by an employee for her employer in the regular course of business is not material prepared solely for litigation (see CPLR 3101, subd [d]). The report is subject to discovery (see Weisgold v Kiamesha Concord, 51 Mise 2d 456; Quirino v New York City Tr. Auth., 60 Mise 2d 634). Latham, J.P., Shapiro, Hawkins and Suozzi, JJ., concur.